DETAILED ACTION
	Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6, and 12 are objected to because of the following informalities:  
In claim 2, line 2, it is suggested that “of least” be changed to --of at least--.  
In claim 6, line 1, it is suggested that “two bores” be changed to --first and second bores-- to provide a clear antecedent basis for the first and second bores recited in claim 7.
In claim 12, line 3, “a truck drivetrain” should be changed to --the drivetrain-- to refer to the drivetrain recited in line 2 as an antecedent basis.
In claim 12, line 3, “with truck wheels” should be changed to --with the truck wheels--.
In claim 12, line 14, “the central opening” should be changed to --the central plate opening-- to be consistent with the other recitations of the structure.
In claim 12, line 16, “valve flange bolt holes” should be changed to --the outlet flange bolt holes-- to be consistent with the antecedent recitation of the structure.
In claim 12, line 22, “valve flan bolt holes” should be changed to --valve flange bolt holes--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear what is the specific (quantitative) thermal conductivity of brass, especially because brass is an alloy whose composition can vary while still being considered brass.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2015/0147054) in view of Byerly (US 2006/0108383) and Kuebler et al. (US 2004/0170414).
Regarding claim 1, Green discloses in Figs. 1-5 a heated water valve (comprising valve 1, and alternatively including the heater 10 bolted to the valve 1, wherein the name of the valve being a “water valve” isn’t seen as necessarily defining structure or function of the valve) comprising: 
a valve body (comprising the conduit 4 housing the valve 1 and alternatively including the housing of heater 10) having a flow channel between an inlet opening and outlet opening, the valve body including at least one flange providing a plate (comprising the heater assembly 10, because of its flanges 12, 14 for bolting onto adjacent conduits, and/or because of the extension of housing 16 relative to the cylindrical conduits) extending radially outward around one of the inlet opening and outlet opening and communicating with the flow channel, the plate bounded by 
a valve operator (comprising the valve element of valve 1) positioned in the channel to move between a first position allowing flow through the channel and a second position blocking flow through the channel; and 
at least one electrical resistance heater 26 fitting within at least one bore through the plate to conduct heat into the flange.
Green is silent with regard to the material of the plate and flange, including whether they are metal, and the capacity of the heater, including whether it has a capacity of at least 200 watts.
With regard to the plate and flange being metal, Byerly teaches in Figs. 1-5 a valve body 14 intended to be heated by an electrical resistance heater 20, wherein the valve body 14 is made of metal to optimize the conductance of heat (paragraph 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material of the plate and flange disclosed by Green to be metal to optimize the conductance of heat from the heater, as Byerly teaches (paragraph 19).  Furthermore, metallic housings and conduits are well known in the art and provide a strong and durable structure.
With regard to the heater capacity, Kuebler teaches in Figs. 1-10 a heater 10 with a capacity of at least 200 watts (paragraphs 75-78) to provide a heating module capable of heating fluid passing therethrough as much as needed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capacity of the heater disclosed by Green to be at least 200 watts to be able to provide sufficient heat for heating the fluid flowing therethrough, as Kuebler teaches (paragraphs 75-78).  Furthermore, the greater the heat capacity, the quicker and more versatile the heater is to prevent fluid flowing therethrough to cool and solidify, as intended by Green (paragraphs 15, 20, and 39-40).
Regarding claim 9, Green discloses in Figs. 1-5 that the metal plate provides a first plate portion (comprising the central portion(s) of the heater 10 of an arbitrary diameter) integral with the flow channel and a second plate portion (comprising the outer portion(s) of the heater 10 surrounding the first plate portion, because the first and second plate portions disclosed by the applicant in the specification and drawings appear to be monolithic/integrally formed) abutting the first plate portion to thermally communicate with the first plate portion along a radially extending interface (comprising the arbitrary threshold between the central portion of the heater 10 and the surrounding outer portion of the heater 10); and wherein the bore is positioned in the second plate portion.  
Claims 2-3 (as understood: 3) are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Byerly and Kuebler as applied to claim 1 above, and further in view of Hyde et al. (US 2004/0250855).
Regarding claim 2, Green, Byerly, and Kuebler teach a metal plate with an inherent axial thickness perpendicular to its radial extent, but are silent with regard to 
Hyde teaches in Figs. 1-5 a valve with electrical resistance heaters 58 in its walls, wherein the walls may be at least one-half inch to optimize heat transfer to heat fluid flowing through the valve (paragraph 26). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal plate in the combination of Green, Byerly, and Kuebler to have its walls be at least one-half inch in thickness to provide sufficient thermal conductivity, as Hyde teaches (paragraph 26).  Furthermore, increasing the thickness of the metal plate increases its durability.  
Regarding claim 3, Byerly teaches in Figs. 1-5 that the valve body has a thermal conductivity no less than that of brass (because Byerly teaches that the valve body is brass, as previously discussed in the modification of Green in view of Byerly to have the plate/flange to be metal).  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Byerly, Kuebler, and Hyde as applied to claim 2 above, and further in view of Conley (US 5,639,394).
Regarding claim 4, Green discloses the that the valve has an inlet opening and outlet opening, as previously discussed, but Green is silent with regard to the quantitative sizes of the inlet and outlet openings, including whether the inlet opening and outlet opening each have an area greater than four square inches.  
Conley teaches in col. 1, line 66 – col. 2, line 7 and col. 2, lines 21-30 that valves connecting conduits similar to the valve disclosed by Green can be made with various 
Therefore, it would have been obvious to one having ordinary skill in the art to have the inner diameter(s) of the valve in the combination of Green, Byerly, Kuebler, and Hyde be at least 2.26 inches (such that the inlet and outlet openings each have an area greater than four square inches), as Conley teaches, because a greater flow area reduces the chance of blockage, which could result in the cooling and solidifying of fluid elsewhere in the flow system because the flow of heated fluid is reduced.
Regarding claim 6, Green discloses in Figs. 1-5 that there are two bores in the metal plate extending along its radial extent and positioned to flank the at least one of the inlet opening and outlet opening (because the heating element 26 is shown in Fig. 3 as U-shaped and flanking one side of the opening 18, wherein the U-shape is interpret as two linear bores that connect at the bend).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Byerly, Kuebler, Hyde, and Conley as applied to claim 4 above, and further in view of Eder et al. (US 4,447,706).
Regarding claim 5, Green discloses in Figs. 1-5 an electrical resistance heater comprising an electrical resistance element 26, but lacks teaching that the electrical resistance heater is a cartridge heater providing a sealed metal sleeve holding an electrical resistance element separated from the metal sleeve by an electrical insulator.  
Eder teaches in col. 1, line 63 – col. 2, line 11 an electrical resistance heater that is a cartridge heater providing a sealed metal sleeve holding an electrical resistance element separated from the metal sleeve by an electrical insulator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the electrical resistance heater in the combination of Byerly, Kuebler, Hyde, and Conley to be a cartridge heater with a sealed metal sleeve holding an electrical resistance element separated from the metal sleeve by an electrical insulator, because Eder teaches that such a configuration is well known in the art, wherein the metal sleeve optimizes heat conductance and the electrical insulator provides the necessary insulation from the electrical resistance element (col. 1, line 63 – col. 2, line 11).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Byerly, Kuebler, Hyde, and Conley as applied to claim 6 above, and further in view of Parkinson et al. (US 2004/0182370).
Regarding claim 7, Green discloses in Figs. 1-5 that the first and second bores (for heating element 26) extend from a common entry cavity 38 in a peripheral wall of the metal plate, but lacks teaching that the first and second bores diverge from their entry cavity.
Parkinson teaches in Figs. 1-2 first and second bores for a heating element 30 formed as two sides connecting together to form a loop flanking opposite sides of an opening 24 similar to the arrangement disclosed by Green, wherein the bores diverge from their points of entry into the metal plate to flank opposite sides of the opening 24 (paragraph 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bores in the combination of Green, Byerly, Kuebler, Hyde, and Conley to diverge from their entry cavity to flank opposite sides of the opening to maximize heating of the fluid flowing through the opening, as Parkinson teaches (paragraph 18).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Byerly, Kuebler, Hyde, and Conley as applied to claim 4 above, and further in view of Sparks (US 5,531,245).
Regarding claim 8, Green discloses in Figs. 1-5 that heated water valve includes: a temperature sensor 28 communicating with the metal plate (paragraph 32); and a thermostatic controller receiving a signal from the temperature sensor 28 to switch electrical power to the electrical resistance heater to provide a regulated temperature of the metal plate (paragraph 32).  
Green is silent with regard to the specific temperature of said regulated temperature, including whether the regulated temperature is of at least 100 degrees Fahrenheit.
Sparks teaches in col. 2, lines 17-28 a heated valve that is regulated at at least 100 degrees Fahrenheit by a temperature sensor to keep the fluid flowing through the valve to remain in a fluid state (col. 2, lines 17-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the regulated temperature of the valve in the combination of Byerly, Kuebler, Hyde, and Conley to be at least 100 degrees Fahrenheit as a hot enough temperature to keep the fluids flowing .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Byerly and Kuebler as applied to claim 9 above, and further in view of Conley (US 5,639,394).
Regarding claim 10, Green discloses in Figs. 1-5 that the radially extending interface provides a contact area between the first plate and second plate, but Green is silent with regard to the quantitative dimensions of the contact area, including whether the contact area is of at least 10 square inches.  
Conley teaches in col. 1, line 66 – col. 2, line 7 and col. 2, lines 21-30 that valves connecting conduits similar to the valve disclosed by Green can be made with various inner diameters, including valves with a diameter of at least 3.18 inches, which would produce a circumference of  at least 10 inches (because circumference = 2*pi*radius), so the area at an arbitrary depth in the cylindrical wall of the valve is inherently at least 10 square inches (because the area of a cylindrical surface = 2*pi*radius*length).
Therefore, it would have been obvious to one having ordinary skill in the art to have the inner diameter(s) of the valve in the combination of Green, Byerly, and Kuebler be at least 3.18 inches (such that the contact area between the first and second plate portions at an arbitrary depth in the wall(s) of the valve is at least 10 square inches), as Conley teaches, because a greater flow area reduces the chance of blockage, which .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Byerly, Kuebler, and Conley as applied to claim 10 above, and further in view of Plavidal et al. (US 5,462,080).
Regarding claim 11, Green, Byerly, Kuebler, and Conely teach a metal plate around an inlet/outlet opening, as previously discussed, but lacks teaching that the metal plate provides a groove around the at least one of the inlet opening and outlet opening for receiving an elastomeric seal. 
Plavidal teaches in Fig. 6 a valve housing with a groove 72 around the at least one of the inlet opening and outlet opening for receiving an elastomeric seal 78 to seal the vale housing with the adjacent an adjacent structure that contuse the flow path from said inlet/outlet opening.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal plate in the combination of Green, Byerly, Kuebler, and Conley to include a groove around at least one of the inlet opening and outlet opening for receiving an elastomeric seal to seal the metal plate with the adjacent conduit to which the metal plate is attached, as Plavidal teaches.
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 12, the combination of: the fire truck has an outlet with a first attachment flange provided with a set of bolt holes, wherein the metal plate of the heater has a first face that is configured to abut and be bolted to the first attachment flange via the alignment of bolt holes on the metal plate with the bolt holes on the attachment flange, the second face of the metal plate is configured to abut and be bolted to the valve via the alignment of the bolt holes on the metal plate with bolt holes on a second attachment flange on the valve, and the valve is attached to a hose coupler which receives water from the valve. 
McLoughlin et al. (US 2013/0253711) discloses a fire truck whose water pump 18 is powered by the same drivetrain that also moves the wheels (via power take off 16, as disclosed in paragraph 11), and the fire truck has an outlet that connects to a hose 43. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753